Citation Nr: 0301430	
Decision Date: 01/27/03    Archive Date: 02/04/03

DOCKET NO.  00-17 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San 
Juan, the Commonwealth of Puerto Rico


THE ISSUES

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Senior Counsel

INTRODUCTION

The veteran served on active duty from October 1965 to 
September 1967.  

This case comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico.  The veteran and his 
representative appeared at a hearing before the 
undersigned Member of the Board at the RO in August 2002.  


FINDINGS OF FACT

1.  The RO denied service connection for PTSD in December 
1996.  The veteran was notified of that decision, and of 
his appellate rights and procedures.  The veteran did not 
file a notice of disagreement within the time period for 
such action.

2.  The additional evidence submitted since the December 
1996 decision does not bear directly and substantially 
upon the specific matter under consideration, is either 
cumulative or redundant, or by itself or when compared 
with evidence previously assembled is not so significant 
that it must be considered in order to decide fairly the 
merits of the claim for entitlement to service connection 
for PTSD.


CONCLUSIONS OF LAW

1.  The RO's December 1996 decision denying service 
connection for PTSD was final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 20.302(a), 20.1103 (2002).

2.  Evidence submitted subsequent to December 1996 
regarding service connection for PTSD is not new and 
material, and the claim is not reopened.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 7104 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


In a June 1995 decision, the Board determined that the 
veteran had not submitted new and material evidence to 
reopen his claim for service connection for PTSD on the 
basis that there were no stressors to support the 
diagnosis of PTSD.  The veteran attempted to reopen his 
claim on several occasions.  Following another petition to 
reopen, the RO, in a December 1996 decision, denied 
service connection for PTSD on the basis that there were 
no stressors and no competent medical evidence of a 
diagnosis of PTSD.  The veteran was notified of this 
decision and his procedural and appellate rights by a 
letter; however, he did not appeal.  Prior unappealed 
decisions of the RO are final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.160(d), 20.302(a) (2002).  
However, if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
VA shall reopen the claim and review the former 
disposition of the claim.  Manio v. Derwinski, 1 Vet. App 
145 (1991).  When determining whether additional evidence 
is new and material, VA must determine whether such 
evidence has been presented under 38 C.F.R. § 3.156(a) in 
order to have a finally denied claim reopened under 
38 U.S.C.A. § 5108 (West 1991).  Specifically, under 
38 C.F.R. § 3.156(a), new and material evidence is defined 
as evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

The Board notes that the regulations were also recently 
amended to define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary 
to substantiate the claim.  38 C.F.R. § 3.156(a)(2002).  
However, these regulations are effective prospectively 
for claims filed on or after August 29, 2001, and are 
therefore not applicable in this case as the veteran's 
claim to reopen was filed in August 1997.  

In its July 1998 decision, the RO adjudicated the 
veteran's claim for service connection for PTSD on the 
merits indicating that it was reopened.  Thus, the RO did 
not frame the issue on appeal as whether new and material 
evidence had been submitted to reopen the previously 
denied claim and, therefore, did not address this.  
Nevertheless, the United States Court of Appeals for 
Veterans Claims (Court) has held that the Board is under a 
legal duty in these situations to first determine if there 
is new and material evidence to reopen the claim, 
regardless of what the RO may have determined in this 
regard and regardless of whether the RO failed to address 
this preliminary issue entirely.  See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  Here, the Board finds that 
new and material evidence has not been submitted to reopen 
the veteran's claim for PTSD.

At the time of the December 1996 decision, the evidence 
included the veteran's multiple claims, several 
statements, service medical records, and VA medical 
records, including Board of psychiatrist examinations, 
from 1982 to 1996.  Service medical records show no 
complaints, findings, or diagnosis of PTSD.  VA medical 
records show that the veteran was initially treated for 
undifferentiated schizophrenia in 1982 and that he 
received ongoing treatment for variously diagnosed 
neuropsychiatric disorders as well as organic mental 
disorder and vascular dementia since that time.  
Additionally, VA Boards of psychiatrists reviewed the 
records and conducted examinations in 1993 and 1996.  Two 
separate Boards of psychiatrist examinations concluded 
that the veteran did not have PTSD, as there were no 
stressors or symptoms.  The diagnoses included vascular 
dementia, depression, and organic mental disorder.  
Statements from the veteran and his spouse were also 
considered.  The RO, in its December 1996 decision, 
determined that there was no evidence of stressors and no 
competent medical evidence of diagnoses of PTSD.  This 
decision is final.

Evidence submitted since the December 1996 decision 
includes VA hospital and medical records from 1996 to 2002 
and the veteran's statements and testimony.  The December 
1997 VA Medical Center (VAMC) discharge summary contains 
diagnoses of atypical depression, continued Benzodiazepine 
dependence and withdrawal syndrome, and PTSD.  A July 1998 
VA Board of psychiatrists examination determined that the 
veteran did not fulfill the criteria for PTSD as there 
were no stressors identified.   VA medical records from 
1996 to 2002 show ongoing treatment and therapy for PTSD 
and chronic anxiety.  In an October 1999 VA PTSD 
examination, the examiner determined that all the 
diagnostic criteria for PTSD were not met and the 
appropriate psychiatric diagnoses included cognitive 
disorder and schizoaffective disorder.  The Board notes 
that although this medical evidence is new, in that it was 
not previously of record, it does not provide competent 
medical evidence of a diagnosis of PTSD.  See Reid v. 
Derwinski, 2 Vet. App. 312 (1992).  Thus, it is not 
material to the claim.

The Board also considered the statements of the veteran in 
support of his claim.  The veteran is competent to report 
that on which he has personal knowledge, but the record 
does not show that he has the necessary medical training 
and/or expertise to diagnose a medical condition.  
Consequently, these statements do not qualify as 
material evidence and are insufficient to reopen the 
claim.  See Layno v.  Brown, 6 Vet. App. 465, 470 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Moreover, 
these contentions are the same as those previously made to 
the RO.  Thus, this evidence is not new.  See Reid, 2 Vet. 
App. 312. 

Thus, the Board finds that none of the evidence submitted 
since the December 1996 RO decision is so significant that 
it must be considered in order to fairly decide the merits 
of the claim.  The claimant has not submitted new and 
material evidence sufficient to reopen the previously 
denied claim for entitlement to service connection for 
PTSD.

The Board acknowledges that it has decided the issue on 
appeal on a different basis than did the RO.  When the 
Board addresses an issue that has not been addressed 
by the RO, the Board must consider whether the veteran has 
been given adequate notice and opportunity to respond and, 
if not, whether he will be prejudiced thereby.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Here though, 
the Board merely considered the very same evidence as did 
the RO-albeit in a slightly different context of reopening 
the claims as opposed to adjudicating them on a de novo 
basis.  And the reason for not reopening the claim is the 
same reason that the RO denied the claims after a de novo 
consideration of the record-that being the absence of a 
competent medical diagnosis of PTSD.  So the substantive 
basis of the Board's denial is essentially the same as the 
RO's, and the veteran is not prejudiced because he was 
well aware of this evidentiary deficiency in his claim 
when appealing them to the Board.

VCAA

There was a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West Supp. 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002) redefined the obligations 
of VA with respect to the duty to assist, and imposed on 
VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as 
any claim not decided as of that date, such as the one in 
the present case.  38 C.F.R. § 3.159.

First, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. 
§ 3.159(b).  There is no issue as to providing an 
appropriate application form or completeness of the 
application in this case.  In the circumstances of this 
case, the veteran has been advised of the applicable laws 
and regulations, and the evidence needed to substantiate 
his claim by a June 2002 letter.  In particular, the 
veteran was notified that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that 
it was his responsibility to either send medical treatment 
records from his private physician regarding treatment for 
his claimed disabilities, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also asked to advise VA if there 
were any other information or evidence he considered 
relevant to his claim so that VA could help by getting 
that evidence.  Thus, VA's duty to notify has been 
fulfilled.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c)).  The 
record shows that the RO has secured the veteran's service 
medical records, VA clinical and hospital records, and 
examination reports.  The veteran was also provided the 
opportunity to testify at hearing before a Member of the 
Board.  The Board notes that the veteran's representative 
indicated that the veteran was in receipt of Social 
Security prior to age 62.  Evidence of record indicates 
that the veteran was awarded Social Security for his 
psychiatric disorder, diagnosed as schizophrenia.  
Following review of the record, the Board is of the 
opinion that obtaining the veteran's Social Security 
records would not affect the outcome of the decision.  
Social Security determinations obtain and review VA 
medical evidence.  Here, VA medical evidence shows 
multiple psychiatric diagnoses including schizophrenia, 
organic mental disorder, and vascular dementia.  
Additionally, multiple psychiatric examiners after 
reviewing the veteran's complete claims file found no 
stressors and diagnosis of PTSD.

In view of the foregoing, the Board finds that all 
reasonable efforts to secure and develop the evidence that 
is necessary for an equitable disposition of the matter on 
appeal have been made by the agency of original 
jurisdiction.  Every possible avenue of assistance has 
been explored, and the veteran has had ample notice of 
what might be required or helpful to establish his claim.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran under 
Bernard v. Brown, 4 Vet. App. 384 (1993).



ORDER

New and material evidence was not submitted to reopen the 
claim for service connection for PTSD.  



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

